                 Case 2:19-cr-00751-PA Document 41 Filed 07/01/20 Page 1 of 5 Page ID #:275
                                         United States District Court
                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 19-751 PA

 Defendant            Neil David Duda                                        Social Security No. 4          9     0     2

 akas:    None                                                               (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         06     30    2020


 COUNSEL                                                               Jeremy E. Karpel, Retained
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      Possession with Intent to Distribute Methamphetamine in violation of 21 U.S.C. § 841, 21 U.S.C. § 841(b)(1)(B)
                      as charged in Count One of the Two-Count Indictment.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient
AND PROB/             cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and
  COMM                convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
  ORDER               defendant, Neil David Duda, is hereby committed on Count One of the Two-Count Indictment to the custody of the
                      Bureau of Prisons for a term of 60 months.



Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four years under the following
terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office
                 and General Order 20-04, excluding Condition 14 in Section I of that Order.

              2. During the period of community supervision, the defendant shall pay the special assessment in accordance with this
                 judgment’s orders pertaining to such payment.

              3. The defendant shall cooperate in the collection of a DNA sample.

              4. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
                 drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight
                 tests per month, as directed by the Probation Officer.

              5. The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
                 urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from
                 using alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.

              6. During the course of supervision, the Probation Officer, with the agreement of the defendant and defense counsel,
                 may place the defendant in a residential drug treatment program approved by the U.S. Probation Office for treatment
                 of narcotic addiction or drug dependency, which may include counseling and testing, to determine if the defendant

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 5
                 Case 2:19-cr-00751-PA Document 41 Filed 07/01/20 Page 2 of 5 Page ID #:276

 USA vs.      Neil David Duda                                                Docket No.:    CR 19-751 PA

                      has reverted to the use of drugs. The defendant shall reside in the treatment program until discharged by the Program
                      Director and Probation Officer.

              7. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment
                 to the aftercare contractors during the period of community supervision. The defendant shall provide payment and
                 proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be
                 required.

              8. The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in 18
                 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email
                 accounts, social media accounts, cloud storage accounts, or other areas under the defendant’s control, to a
                 search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a search
                 may be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to
                 searches pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time
                 and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                 supervision and that the areas to be searched contain evidence of this violation.

              9. If the Probation Officer determines that the defendant’s prior possessions of controlled substance, firearms, or
                 ammunition pose a risk to another specific person (including an organization), the Probation Officer may require
                 the defendant to notify the person about the risk associated with defendant’s prior possessions of controlled
                 substance, firearms, or ammunition, and the defendant shall comply with that instruction. The Probation Officer
                 may contact the person and confirm that the defendant has notified the person about the risk.


It is recommended that the defendant be considered to participate in the Bureau of Prison’s Residential Drug Abuse Program
(RDAP).

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant’s treatment for narcotic addiction or drug dependency. Further redisclosure of the
Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons’ Inmate Financial Responsibility Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to
pay and is not likely to become able to pay any fine.

The Court further recommends that the defendant be incarcerated in a Federal Correctional Institution in Colorado.

On Government’s motion, all remaining counts are ORDERED dismissed in the underlying Indictment.

Defendant advised of his right to appeal.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.

  ___________________________
   July 01, 2020                                                          _________________________________________________
  Date                                                                    U. S. District Judge


CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 2 of 5
                 Case 2:19-cr-00751-PA Document 41 Filed 07/01/20 Page 3 of 5 Page ID #:277

 USA vs.      Neil David Duda                                                            Docket No.:      CR 19-751 PA




 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            July 1, 2020                                            By     /s/ T. Jackson
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.      The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                     engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                    any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                           by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                         family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the               review and has determined that the restriction is necessary for
       court or probation officer;                                                          protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.     The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                    not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                  other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                    substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.     The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                    being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.     For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                 ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.     The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her                enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                     permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.     As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                     specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                     defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                   probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before               requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.     The defendant must follow the instructions of the probation officer
       change;                                                                              to implement the orders of the court, afford adequate deterrence from
                                                                                            criminal conduct, protect the public from further crimes of the
                                                                                            defendant; and provide the defendant with needed educational or
                                                                                            vocational training, medical care, or other correctional treatment in
                                                                                            the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 3 of 5
                 Case 2:19-cr-00751-PA Document 41 Filed 07/01/20 Page 4 of 5 Page ID #:278

 USA vs.      Neil David Duda                                                    Docket No.:     CR 19-751 PA



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
                 Case 2:19-cr-00751-PA Document 41 Filed 07/01/20 Page 5 of 5 Page ID #:279

 USA vs.      Neil David Duda                                                   Docket No.:       CR 19-751 PA



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
